                         UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:19-CV-69-KDB-DCK


 BARRY ROWLAND and DONNA
 ROWLAND,

                        Plaintiffs,

 v.

 GLOBAL FINANCIAL PRIVATE
                                                             ORDER LIFTING STAY
 CAPITAL, LLC, GF INVESTMENT
 SERVICES, LLC, MINNESOTA LIFE
 INSURANCE COMPANY, SANDY
 MORRIS FINANCIAL & ESTATE
 PLANNING SERVICES, LLC and
 SANDEVA O’BRYAN MORRIS,

                        Defendants.


       Upon consideration of the Consent Motion to Lift or Dissolve Stay (“Consent Motion”),

Doc. No. 65, and it appearing to the Court that granting the relief would be just and proper, it is

       ORDERED that the Consent Motion is GRANTED, that the stay of this case is hereby

lifted, and that the parties resume litigation in this matter by holding a Fed. R. Civ. P. 26(f)

conference within 14 days of the date of this Order.

       SO ORDERED


                        Signed: June 2, 2021
